Citation Nr: 0212414	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-04 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back injury, to 
include a coccyx injury.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


VACATUR

The appellant had active service from June 1944 to December 
1944.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
December 1999, the veteran testified before a decision review 
officer at the RO.  In a May 22, 2002 decision, the Board 
denied entitlement to service connection for a back injury, 
to include a coccyx injury.  

In June 2002, the veteran's representative filed a Motion for 
Reconsideration of the Board's decision, contending that the 
Board had erred in failing in to assist the veteran in 
obtaining service records pertaining to his discharge, citing 
Veterans Claims Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 
(Aug 29, 2001) (to be codified as amended at 38 C. F. R. § 
3.159 (2001) (hereafter "VCAA").  VA regulations provide 
that a decision may be vacated by the Board at any time when 
there has been a denial of due process.  38 C.F.R. 20.904(a) 
(2001).  Because the Board failed to assist in obtaining the 
records or explain the records that are on file, it 
effectively denied the veteran the assistance required by 
VCAA.  

Accordingly, the Board hereby vacates the May 22, 2002 
decision.  In a separate decision, the Board will address de 
novo the merits of the veteran's appeal for entitlement to 
service connection for a back injury, to include a coccyx 
injury.  






ORDER

The Board's May 22, 2002 decision is vacated.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

